Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
As proposed by the Examiner in the previous Office Action, and adapted by Applicant in the claim amendment filed on March 18, 2022, the newly-amended instant claimed invention now patentably defines over the closest prior art of record. Said prior art neither teaches nor reasonably suggests a product use and behavior instrument which comprises the combination of structural elements claimed - specifically, a recessed portion including a shroud which comprises a shroud surface and a shroud wall, the shroud wall extending axially away from a second housing end and the shroud surface, the shroud surface configured to receive a loose combustible smoking material. As such, the claims are now allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/DIONNE W. MAYES/Examiner, Art Unit 1747